Deemer, C. J.
1 Appellant attempted to show that from inquiries made; and from the general appearance of Otto Fielding he was justified in believing that lie (Fielding) was of age. The statute upon which the action is predicated (Code 1873, section 1539) absolutely inhibits the sale of liquor to a minor for any purpose whatever, and we have frequently held that the seller is bound, at his peril, to know whether the person to whom he sells is within the prohibited class. Good faith is no defense. Dudley v. Sautbine, 49 Iowa, 650; State v. Ward, 75 Iowa, 641; Jamison v. Burton, 43 Iowa, 282; State v. Thompson, 74 Iowa, 119.
2 II. Mrs. Fielding was asked, on cross-examination, if she had not stated that she expected to get aftei La Grange for some money, or that she expected to “pull his leg.” Objection to the question was sustained. We think the ruling was correct. It is apparent that she has attempted to “get after” La Grange for some money. In any event, the ruling was without prejudice.
*5323
4 III. Complaint is made of the court’s ruling on the motion to direct a verdict. It is argued that there was a conflict in the evidence, and that the case should have been submitted to the jury. The sales were admitted by the defendant, and the only question remaining was as to the age of the buyer. He, his father, and his mother testified that he was a minor, and there was no substantive eyidence to contradict this positive testimony. True, Otto signed statements, when he purchased the liquor, to the effect that he was not a minor. But these statement® were admissible for impeaching purposes alone.. Declarations of one nota party to a suit can only be used for that p urpose. They go to the credibility of the witness, and do not, of themselves, furnish substantive proof of the matter in issue. If we discard Otto’s evidence entirely, there yet remains the uncontradicted evidence of two witnesses, who were unimpeached, that the buyer was a. minor when he purchased the liquor. With nothing to contradict this evidence, the trial judge was justified in sustaining the motion and directing the verdict. — Affirmed.